                             Case 2:21-cv-00206-GMN-BNW Document 11 Filed 03/19/21 Page 1 of 2




                    1 JARED G. CHRISTENSEN, ESQ.
                      Nevada State Bar No. 11538
                    2 DELEELA M. WEINERMAN, ESQ.
                      Nevada State Bar No. 13985
                    3 BREMER WHYTE BROWN & O’MEARA LLP
                      1160 N. TOWN CENTER DRIVE
                    4 SUITE 250
                      LAS VEGAS, NV 89144
                    5 TELEPHONE: (702) 258-6665
                      FACSIMILE: (702) 258-6662
                    6 jchristensen@bremerwhyte.com
                      dweinerman@bremerwhyte.com
                    7
                      Attorneys for Defendant,
                    8 ALLSTATE INSURANCE COMPANY
                     9                                  UNITED STATES DISTRICT COURT
                  10                                        DISTRICT OF NEVADA
                  11
                  12 ROBERTO GUERRA-LOPEZ, an                           Case No. 2:21-cv-00206-GMN-BNW
                     individual,
                  13                                                    STIPULATION AND ORDER TO
                                 Plaintiff,                             DISMISS WITH PREJUDICE
                  14
                            vs.
                  15
                     ALLSTATE INSURANCE COMPANY;
                  16 DOES I through XV, and ROE
                     Corporations 1 through X, inclusive,
                  17
                                 Defendants.
                  18
                   19
                  20                 IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff,
                  21 ROBERTO GUERRA-LOPEZ, by and through his attorney of record, Gina M.
                  22 Corena, Esq., and Mahna Pourshaban, Esq., of the Gina Corena & Associates, and
                  23 Defendant, ALLSTATE INSURANCE COMPANY, by and through its attorneys of
                  24 record, Lucian J. Greco, Esq., Jared G. Christensen, Esq., and Deleela M. Weinerman,
                  25 Esq. of Bremer Whyte Brown & O’Meara, LLP, that all of Plaintiffs claims against
                  26 ALLSTATE INSURANCE COMPANY be dismissed, with prejudice, the parties to
                  27 ///
                  28 ///
BREMER WHYTE BROWN &
      O'MEARA LLP
1160 N. Town Center Drive
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1498.033 4843-2190-4097.1
                              Case 2:21-cv-00206-GMN-BNW Document 11 Filed 03/19/21 Page 2 of 2



                     1 each bear their own fees and costs.
                     2 Dated thisl!_ day of March, 2021               Dated this l1�day of March, 2021
                     3 GINA CORENA & ASSOCIATES                       BREMER WHYTE BROWN &
                                                                      O'MEARA, LLP
                     4

                        B y : \-J\ A¼-�
                     65
                                                                      By: ____,,.,.__--=------­
                        Gina M. Corena, Esq.                          Lucian . Greco, Jr, Esq.
                     7 Nevada Bar No. 10330                           Neva Bar No. 10600
                        Mahna Pourshaban, Esq.                        Jare G. Christensen, Esq.
                     8
                        Nevada Bar No. 13743                          Nevada Bar No. 11538
                     9 Attorneys for Plaintiff,                       Deleela M. Weinerman, Esq.
                        Roberto Guerra-Lopez                          Nevada Bar No. 13985
                    10
                                                                      Attorneys for Defendant,
                    11                                                Allstate Insurance Company
                    12
                    13                                       IT IS SO ORDERED.
                    14
                                                             Dated this ____
                                                                          19 day of March, 2021.
                    15


                    17
                                                             ____________
                    18                                       Gloria M. Navarro, District Judge
                                                             UNITED STATES DISTRICT COURT
                    19
                         The STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                    20 in 2:21-cv-00206-GMN-BNW was submitted by:
                    21
                    22 BREMER WHYTE BROWN & O'MEARA LLP
                    23
                    24 Lu ian J. Greco, Jr, Esq.
                    25 evada State Bar No. 10600
                        ared G. Christensen, Esq.
                    26 Nevada State Bar No. 11538
                       Deleela M. Ivey Weinerman, Esq.
                    27 Nevada State Bar No. 13985
                       Attorneys for Defendant,
                    28 Allstate Insurance Company
BREMER WHYTE BROWN &
     O'MEARALLP
1160 N. Town Center Drive                                         2
        Suite 250
  Las Vegas, NV 89144
     17021 258-6665
                            1498.033 4843-2190-4097.l
